Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10797012. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27, 29 and 31-32, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (Patent No.: US 9030010) in view of Lee (Pub. No.: US 2010/0038803) filed in the IDS on 09/25/17 and further in view of Manusharow (Pub. .

    PNG
    media_image1.png
    695
    1185
    media_image1.png
    Greyscale

Re claim 27, Liang, Figs. 14-15 teaches a multi-pin wafer level chip scale package comprising:
one or more solder pillars ([SP], Fig. 15 [as shown above]) and one or more solder blocks ([SB], col. 7, lines 30-37) on a silicon wafer (100) wherein said one or more solder pillars and said one or more solder blocks all have a top surface in a same horizontal plane; 

    PNG
    media_image2.png
    570
    1159
    media_image2.png
    Greyscale

a pillar metal layer (right 118 or [MPL], Fig. 14 [as shown above], col. 3, lines 1-15) directly underlying each of said one or more solder pillars [SP] and electrically connecting said one or more solder pillars [SP] with said silicon wafer (100) through an opening in a molding layer (186, Fig. 15) over a passivation layer (102) on said silicon wafer (100), wherein said pillar metal layer comprises: 
a redistribution layer (RDL) trace (112 of Fig. 12) contacting said silicon wafer at a silicon pad (114) exposed by said opening in said molding layer (186) over said passivation layer (102); and 
a block metal layer (116+112+104+118 or [BML], Fig. 14 [as shown above]) directly underlying each of said one or more solder blocks [SB] and electrically connecting said one or more solder blocks [SB] with said silicon wafer (100) through a plurality of via openings (between 192a of Fig. 15) through said molding layer (186) over said passivation layer (102) on said silicon wafer (100) wherein said block metal layer 118) is thicker (in vertical direction) and wider (see [WofMBL] compare to [WofMPL] of Fig. 14 [as shown above]) than said pillar metal layer (right 118 or [MPL]), wherein said block metal layer comprises: 

    PNG
    media_image3.png
    518
    975
    media_image3.png
    Greyscale

a redistribution layer via (RDL_VIA) (104) contacting said silicon wafer through said plurality of via openings in said first polymer layer (186) and said passivation layer (102) to said silicon wafer (100); and 
an under block metal (UBM) layer ([UnderPM], Fig. 15 [as shown above]) covering said RDL_VIA layer (104) in said plurality of via openings wherein said second polymer layer is over said RDL_VIA layer.
Liang fails to teach a polymer layer.
a layer of polymer or elastomer”, see the ABSTRACT).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the above teaching because copper is a very well-known material for insulating material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416, as taught by Lee.
Moreover, Liang fails to teach wherein said solder pillars are thinner and narrower than said solder blocks.
Manusharow teaches wherein said solder pillars (342, FIG. 3E, ¶ [0135]) are thinner and narrower than said solder blocks (340).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of optimizing the dimension to meet the circuit board criteria as taught by Manusharow, [0003]. 
Finally, Liang/Manusharow fails to teach wherein at least one side of said solder blocks in a two-dimensional plane is greater than 600 µm.
Samoilov teaches wherein at least one side of said solder blocks in a two-dimensional plane is greater than 600 µm (138, FIG. 2, ¶ [0028]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of 
In re claim 27, Liang differs from the claim invention by not disclosing wherein said RDL trace has a thickness of at least 4 µm, said RDL_VIA layer has a thickness of at least 25 µm, said UBM layer has a thickness of at least 25 µm and a width of at least 600 µm in at least one direction, said solder pillar has a height of at least 120 µm and said solder block has a height of at least 100 µm and a width of at least 600 µm.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope 
Re claim 29, Liang, Figs. 14-15 teaches a multi-pin wafer level chip scale package comprising: 
one or more solder pillars ([SP], Fig. 15 [as shown above]) and one or more solder blocks ([SB], col. 7, lines 30-37) on a silicon wafer wherein said one or more solder pillars and said one or more solder blocks all have a top surface in a same horizontal plane; 
a pillar metal layer (right 118 or [MPL], Fig. 14 [as shown above], col. 3, lines 1-15) directly underlying each of said one or more solder pillars [SP] and electrically connecting said one or more solder pillars [SP] with said silicon wafer (100) through an opening in a molding layer (186, Fig. 15) over a passivation layer (102) on said silicon wafer (100), wherein said pillar metal layer comprises: 
an under pillar metal (UPM) trace [UnderPM] contacting said silicon wafer (100) at a silicon pad (114, Fig. 12) exposed by said opening in said molding layer (186) over said passivation layer (102); and 
a block metal layer (116+112+104+118 or [BML], Fig. 14 [as shown above]) directly underlying each of said one or more solder blocks [SB] and electrically connecting said one or more solder blocks [SB] with said silicon wafer (100) through a molding layer (186) over said passivation layer (102) on said silicon wafer (100), wherein said block metal layer comprises: 
an under block metal layer (UBM) [UnderPM] contacting said silicon wafer through said plurality of via openings in said molding layer (186) and said passivation layer (102) to said silicon wafer and having a thickness overlying said plurality of via openings (formed between 192).
Liang fails to teach a polymer layer.
Lee teaches the polymer layer (“the contact point is exposed through an opening created in the layer of passivation and a layer of polymer or elastomer”, see the ABSTRACT).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the above teaching because copper is a very well-known material for insulating material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416, as taught by Lee.
Moreover, Liang fails to teach wherein said solder pillars are thinner and narrower than said solder blocks.
Manusharow teaches wherein said solder pillars (342, FIG. 3E, ¶ [0135]) are thinner and narrower than said solder blocks (340).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of 
Finally, Liang/Manusharow fails to teach wherein at least one side of said solder blocks in a two-dimensional plane is greater than 600 µm.
Samoilov teaches wherein at least one side of said solder blocks in a two-dimensional plane is greater than 600 µm (138, FIG. 2, ¶ [0028]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of optimizing the dimension to meet the circuit board criteria as taught by Samoilov, [0001]. 
In re claim 29, Liang differs from the claim invention by not disclosing wherein said UPM layer has a thickness of greater than or equal to 8 pm and less than or equal to 25 pim, said UBM layer has a thickness of at least 25 pm and a width of at least 600 pm in at least one direction, said solder pillar has a height of at least 120 pm and said solder block has a height of at least 100 pm and a width of at least 600 pm.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature 
Re claim 31, in the combination, Liang, FIGS. 12-15 teaches the multi-pin wafer level chip scale package according to claim 29 wherein said pillar metal layer further comprises: 
a redistribution layer (RDL) trace (112 of Fig. 12) contacting said silicon wafer (100) at a silicon pad (114) exposed by said opening in said first polymer (186) layer over said passivation layer (102); and 
said under pillar metal (UPM) trace ([UnderPM], Fig. 15 [as shown above]) on said RDL trace (112).

a redistribution layer via (RDL_VIA) (104) contacting said silicon wafer (100) through said plurality of via openings in said polymer layer (186) and said passivation layer (102) to said silicon wafer; and 
said under block metal (UBM) layer ([UnderPM], Fig. 15 [as shown above])  covering said RDL_VIA layer (104) in said plurality of via openings.
In re claims 33-34, Liang differs from the claim invention by not disclosing wherein said RDL trace has a thickness of at least 4 µm (claim 33).
wherein said RDLVIA layer has a thickness of at least 25 µm (claim 34).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known .
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“…The instant application includes claims 29-32, which correspond to the non-elected claims in the parent application 4, 6-8, and 11. The double patenting rejection is therefore believed to be improper, and reconsideration is requested. 
Reconsideration of the rejection under 35 U.S.C. 103 of Claims 27, 29, and 31-32 as being unpatentable over Liang et al (US 9,030,010) in view of Lee et al (US 2010/0038803) and further in view of Manusharow et al (US 2017/0092575) and Samilov et al (US 2013/0056866) is respectfully requested in view of the amendments to claims 27 and 29 and in accordance with the following remarks. 
Claim 27 has been amended to claim the dimensions of the UBM, RDL, and RDLVIA from dependent claims 28. Claim 29 has been amended to claim the dimensions of the UBM from claim 30 and the UPM from the second to the last paragraph on page 16 of the Specification. Claim 30 has been canceled and new claims 33 and 34 claim the dimensions of the RDL and RDLVIA, respectively from canceled claim 30. These dimensions and relative dimensions are not taught or suggested by the combination of references. 
Reconsideration of the rejection under 35 U.S.C. 103 of Claims 28 and 30 as being unpatentable over Liang et al is respectfully requested in view of the amendments to claims 27 and 29 and in accordance with the following remarks. 
Claims 28 and 30 have been incorporated into Claims 27 and 29, respectively. The Examiner writes: "Applicant has not disclosed that the ranges are for particular 

The Examiner respectfully submits that the previous parent applicant was rejected ALL the claims 1-11 based in the elected Group I (device claim), Species I, Fig. 12, therefore, the similar scope based on the allowance claim is subjected to double patenting. 
Furthermore, ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, in another words, range are considered unless they are critical, the general concept are: thicker and wider block metal layer and solder blocks for high current devices and while low currents can use the much smaller solder pillars and under pillar metal areas. Applicant did not provide any evident to show that these dimension are critical, therefore, case law is properly applied.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY TRAN/Primary Examiner, Art Unit 2894